DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
Claims 1 and 6 are objected to because of the following informalities:
Claim 1, lines 6-7, the recitation “the first charge pump and the second charge pump” should be -- the first charge pump driver and the second charge pump driver
Claim 1, lines 8-9, the recitation “set a control target voltage as one of the first gate voltage and the second gate voltage having a lower voltage” should be:
 -- set a control target voltage as whichever of the first gate voltage and the second gate voltage having a lower voltage --
Claim 6, lines 17-18, the recitation “set a control target voltage as one of the first gate voltage and the second gate voltage having a lower voltage” should be:
 -- set a control target voltage as whichever of the first gate voltage and the second gate voltage having a lower voltage --

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Li (JP 2012135197 A) – Please refer to the english translation provided with this communication.
Regarding claim 1, Li teaches in Fig. 2, a charge-pump control circuit (200) comprising: a first charge pump driver (214) configured to supply a first gate voltage (of 218G) to a discharging transistor (of 218) in order to control discharging from a battery (242); a second charge pump driver (212) configured to supply a second gate voltage (of 216G) to a charging transistor (of 216) in order to control charging to the battery (242); an oscillator (112) configured to supply a clock (114) for driving the first charge pump (214) and the second charge pump (212), respectively, and 
a drive control circuit (102 without 212 and 214) configured to set a control target voltage (abstract, lines 4-5) as whichever of the first gate voltage (of 218G) and the second gate voltage (of 216G) having a lower voltage (e.g., 218 on and 216 off; or 218 off and 216 on, per [023], lines 6-8; [024], lines 4-5, that implies the switch gate voltage of switch off is lower than switch gate voltage of the other switch on – see Note below) 
Note: The examiner notes that, in addition to sensor 106 in Figure 2, that monitors charging gate voltage 216G, Li teaches the presence of a second sensor (not shown in Fig. 2) connected to the gate of transistor 218, which monitors a discharging gate voltage 218G as explained by Li (see paragraph 029 of the translation provided with this Office Action).  
Regarding claim 2, Li teaches in Fig. 2, the charge-pump control circuit according to claim 1, wherein the drive control circuit (102 without 212 and 214) causes the oscillator (112) to generate the clock (114) in a case where either or both of a discharge enable signal (EN_DSG) to control the discharge of the battery ([023], lines 6-8) and a charge enable signal (EN_CHG) to control the charge of the battery ([024], lines 4-5) indicate an enabled state (EN_DSG and EN_CHG; [0026]), and the control target voltage (abstract, lines 4-5) is less than a predetermined set voltage ([082], the control target voltage is less than a predetermined clamp voltage and adjusted to be equal to a predetermined target voltage).
Regarding claim 3, Li teaches in Fig. 2, the charge-pump control circuit according to claim 2, further comprising a frequency control circuit (abstract, lines 3-5) configured to increase a frequency ([028], lines 1-5; [0029]) of the clock (114) of the oscillator (112) upon lapse of a predetermined time (corresponding time of frequency adjusted as stated above) after at least either of the discharge enable signal and the charge enable signal is put in the enabled state (EN_DSG and EN_CHG; [026]).

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon the rejected base claims 2 and 3 respectively, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, prior art of record does not suggest or teach “a switch circuit configured to output a first comparison voltage indicative of the first gate voltage of the discharging transistor after switching to one of a detection voltage corresponding to the first gate voltage and a power supply voltage according to the discharge enable signal, and output a second comparison voltage indicative of the second gate voltage of the charging transistor after switching to one of a detection voltage corresponding to the second gate voltage and the power supply voltage according to the charge enable signal.”
Regarding claim 5, prior art of record does not suggest or teach “a switch circuit configured to output a first comparison voltage indicative of the first gate voltage of the discharging transistor after switching to one of a detection voltage corresponding to the first gate voltage and a power supply voltage according to the discharge enable signal, and output a second comparison voltage indicative of the second gate voltage of the charging transistor after switching to one of a detection voltage corresponding to the second gate voltage and the power supply voltage according to the charge enable signal”
Claim 6 is allowed.
Regarding claim 6, prior art does not suggest or teach, among other claimed allowable features, “a discharging transistor configured to control discharging from a battery; a charging transistor configured to control charging to the battery;
a first voltage conversion circuit configured to acquire a first gate voltage of the discharging transistor as a first detection voltage corresponding to the first gate voltage;
a second voltage conversion circuit configured to acquire a second gate voltage of the charging transistor as a second detection voltage corresponding to the second gate voltage;
a discharging charge-pump driver configured to supply the first gate voltage to the discharging transistor;
a charging charge-pump driver configured to supply the second gate voltage to the charging transistor;
an oscillator configured to supply a clock for driving each of the discharging charge-pump driver and the charging charge-pump driver; and
a drive control circuit configured to set a control target voltage as whichever ”, in combination with all other elements recited in claim 6.
Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 2011/0109376, U.S. 2009/0128212 and U.S. 2020/0099229.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        March 22, 2022